09/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0489



                                 No. DA 19-0489


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KYLE W. NELSON,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including November 23, 2020, within which to prepare, serve, and file the

State’s response.




RB                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 17 2020